Exhibit 10.1

TEAMSTAFF, INC. 2006 LONG-TERM INCENTIVE PLAN

Section 1 — Purposes

The purposes of the TeamStaff, Inc. 2006 Long-Term Incentive Plan (the "Plan")
are to encourage selected Employees and Non-Employee Directors of TeamStaff,
Inc., a New Jersey corporation (the "Company"), and its Affiliates to acquire a
proprietary and vested interest in the growth and performance of the Company, to
generate an increased incentive to contribute to the Company's future success
and prosperity, thus enhancing the value of the Company for the benefit of
shareholders and to enhance the ability of the Company and its Affiliates to
attract and retain individuals of exceptional managerial talent upon whom, in
large measure, the sustained progress, growth and profitability of the Company
depends.

Section 2 — Definitions

As used in the Plan, the following terms will have the meanings set forth below:

(a) "Affiliate" means (i) any Person that directly, or through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company or (ii) any entity in which the Company has a significant equity
interest, as determined by the Committee.

(b) "Award" means any Option, Stock Appreciation Right, Restricted Stock Award,
Performance Share, Performance Unit, dividend equivalent, Other Stock Unit Award
or any other right, interest or option relating to Shares or other property
granted pursuant to the provisions of this Plan.

(c) "Award Agreement" means any written agreement, contract or other instrument
or document evidencing any Award, which may, but need not, be executed or
acknowledged by both the Company and the Participant.

(d) "Board" means the Board of Directors of the Company.

(e) "Cause" means, (i) "Cause" as that term is defined in any Individual
Agreement to which the Participant is a party, or (ii) if there is no such
Individual Agreement or if the Individual Agreement does not define Cause: (A)
conviction of the Participant for committing a felony under federal law or the
law of the state in which such action occurred, (B) dishonesty in the course of
fulfilling the Participant's employment duties, (C) deliberate failure on the
part of the Participant to perform his or her employment duties in any material
respect as determined by the Board, or (D) prior to a Change in Control, such
other events as may be determined by the Committee. Prior to a Change in
Control, the Committee will, unless otherwise provided in an Individual
Agreement with the Participant, have the sole discretion to determine whether
"Cause" exists, and its determination will be final.

(f) "Change in Control" means: (i) The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or
more of either (A) the then outstanding shares of common stock of the Company
(the "Outstanding Company Common Stock") or (B) the combined voting power of the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that the following acquisitions will not constitute a Change of
Control: (W) any acquisition directly from the Company (excluding an acquisition
by virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from the Company), (X) any acquisition by
the Company, (Y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or (Z) any acquisition by any corporation pursuant to a reorganization,
merger or consolidation, if, following such reorganization, merger or
consolidation, the conditions described in clauses (A), (B) and (C) of
subsection (iii) of this Section 2(f) are satisfied; or (ii) Individuals who, as
of September 30, 2005, constituted the Board (the "Incumbent Board") cease for
any reason to constitute at least a majority

1


--------------------------------------------------------------------------------


of the Board; provided, however, that any individual becoming a director
subsequent to September 30, 2005 whose election, or nomination for election by
the Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or (iii) Approval by the shareholders of the
Company of a reorganization, merger, binding share exchange or consolidation, in
each case, unless, following such reorganization, merger, binding share exchange
or consolidation, (A) more than 60% of, respectively, the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger, binding share exchange or consolidation and the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such reorganization,
merger, binding share exchange or consolidation in substantially the same
proportions as their ownership, immediately prior to such reorganization,
merger, binding share exchange or consolidation, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (B)
no person (excluding the Company, any employee benefit plan (or related trust)
of the Company or such corporation resulting from such reorganization, merger,
binding share exchange or consolidation and any Person beneficially owning,
immediately prior to such reorganization, merger, binding share exchange or
consolidation, directly or indirectly, 20% or more of the Outstanding Company
Common Stock or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger, binding share exchange or consolidation or the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger, binding share exchange or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement providing for such reorganization, merger, binding share exchange or
consolidation; or (iv) Approval by the shareholders of the Company of (A) a
complete liquidation or dissolution of the Company or (B) the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a corporation, with respect to which following such sale or other
disposition, (1) more than 60% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (3) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.

(g) "Change in Control Price" means, with respect to a Share, the highest price
per such Share paid in such tender or exchange offer or corporate transaction.
To the extent the consideration paid in

2


--------------------------------------------------------------------------------


any such transaction described above consists all or in part of securities or
other non-cash consideration, the value of such securities or other non-cash
consideration will be determined by the Committee.

(h) "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

(i) "Committee" means the Management Resources and Compensation Committee of the
Board, or any successor to such committee, composed of no fewer than three
directors, each of whom is an Outside Director.

(j) "Company" means TeamStaff, Inc., a New Jersey corporation.

(k) "Covered Employee" means a "covered employee" within the meaning of Section
162(m) (3) of the Code, or any successor provision thereto.

(l) "Disability" means, unless otherwise provided by the Committee, (i)
"Disability" as defined in any Individual Agreement to which the Participant is
a party, or (ii) if there is no such Individual Agreement or it does not define
"Disability," total disability as determined under the Company's Long-Term
Disability Plan applicable to the Participant, or (iii) if no such plan exists,
as is determined by the Committee.

(m) "Effective Date" has the meaning set forth in Section 15.

(n) "Employee" means any employee or prospective employee of the Company or any
Affiliate, other than a Non-Employee Director. Unless otherwise determined by
the Committee in its sole discretion, for purposes of the Plan, an Employee will
be considered to have incurred a Termination of Service and to have ceased to be
an Employee if his or her employer ceases to be an Affiliate, even if he or she
continues to provide services to such employer.

(o) "Exchange Act" means the Securities Exchange Act of 1934, as amended.

(p) "Fair Market Value" means, with respect to any property, the market value of
such property determined by procedures the Committee will establish from time to
time. Unless otherwise determined by the Committee, the Fair Market Value of
Shares as of any date will be the average of the high and low trading prices
during normal business hours for the Shares as reported on the NASDAQ Stock
Exchange (or on any national securities exchange or over the counter market
trading system on which the Shares are then listed for trading) for that date
or, if no such prices are reported for that date, the average of the high and
low trading prices on the preceding date for which such prices were reported,
all as reported by such source as the Committee may select.

(q) "Good Cause" has the meaning ascribed to such term in a Participant's
Individual Agreement, if any, or the determination of the Committee in the
absence thereof.

(r) "Incentive Stock Option" means an Option granted under Section 6 that is
intended to meet the requirements of Section 422 of the Code or any successor
provision thereto.

(s) "Individual Agreement" means an employment, severance consulting or similar
agreement between a Participant and the Company or one of its Subsidiaries or
Affiliates, including without limitation any Change of Control Employment
Agreement with a Participant.

(t) "Non-Employee Director" means a member of the Board who is not an employee
of the Company, or any of its Affiliates or Subsidiaries.

(u) "Nonstatutory Stock Option" means an Option granted under Section 6 that is
not intended to be an Incentive Stock Option.

(v) "Option" means any right granted to a Participant under the Plan allowing
such Participant to purchase Shares at such price or prices and during such
period or periods as the Committee will determine.

(w) "Other Stock Unit Award" means any right granted to a Participant by the
Committee pursuant to Section 10.

3


--------------------------------------------------------------------------------


(x) "Outside Director" means a director who qualifies as an "independent
director" within the meaning of Section 4200(a)(15) of the NASDAQ Marketplace
Rules, and as an "outside director" within the meaning of Section 162(m) of the
Code and as a "non-employee director" within the meaning of Rule 16b-3
promulgated under the Exchange Act.

(y) "Participant" means an Employee or Non-Employee Director who is selected by
the Committee to receive an Award under the Plan.

(z) "Performance Award" means any Award of Performance Shares or Performance
Units pursuant to Section 9.

(aa) "Performance Period" means that period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured.

(bb) "Performance Share" means any grant pursuant to Section 9 of a unit valued
by reference to a designated number of Shares, which value may be paid to the
Participant by delivery of such property as the Committee will determine,
including, without limitation, cash, Shares, other property, or any combination
thereof, upon achievement of such performance goals during the Performance
Period as the Committee will establish at the time of such grant or thereafter.

(cc) "Performance Unit" means any grant pursuant to Section 9 of a unit valued
by reference to a designated amount of property other than Shares, which value
may be paid to the Participant by delivery of such property as the Committee
will determine, including, without limitation, cash, Shares, other property, or
any combination thereof, upon achievement of such performance goals during the
Performance Period as the Committee will establish at the time of such grant or
thereafter.

(dd) "Person" means any individual, corporation, partnership, association,
limited liability company, joint-stock company, trust, unincorporated
organization or government or political subdivision thereof.

(ee) "Qualified Performance-Based Award" means an Award of Restricted Stock,
Performance Units, Performance Shares or Other Stock Unit Awards designated as
such by the Committee at the time of grant, based upon a determination that (i)
the recipient is or may be a "covered employee" within the meaning of Section
162(m)(3) of the Code in the year in which the Company would expect to be able
to claim a tax deduction with respect to such Restricted Stock, Performance
Units or Performance Shares and (ii) the Committee wishes such Award to qualify
for the Section 162(m) Exemption.

(ff) "Restricted Stock" means any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Committee, in its sole discretion, may impose (including,
without limitation, any restriction on the right to vote such Share, and the
right to receive any cash dividends), which restrictions may lapse separately or
in combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

(gg) "Restricted Stock Award" means an award of Restricted Stock under Section
8.

(hh) "Retirement" means retirement from active employment with the Company, a
Subsidiary or Affiliate as defined in the Company's retirement program, as
determined by the Committee.

(ii) "Section 162(m) Exemption" means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.

(jj) "Shares" means the shares of common stock of the Company.

(kk) "Stock Appreciation Right" means any right granted to a Participant
pursuant to Section 7 to receive, upon exercise by the Participant, the excess
of (i) the Fair Market Value of one Share on the date of exercise or, if the
Committee will so determine in the case of any such right other than one related
to any Incentive Stock Option, at any time during a specified period before the
date of exercise over (ii) the grant price of the right on the date of grant, or
if granted in connection with an outstanding Option on the date of grant of the
related Option, as specified by the Committee in its

4


--------------------------------------------------------------------------------


sole discretion. The grant price will not be less than the Fair Market Value of
one Share on such date of grant of the right or the related Option, as the case
may be, except in the case of Substitute Awards or in connection with an
adjustment provided in Section 4(c). Any payment by the Company in respect of
such right may be made in cash, Shares, other property, or any combination
thereof, as the Committee, in its sole discretion, will determine.

(ll) "Subsidiary" means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of the granting
of the Award, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain.

(mm) "Substitute Awards" means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, by a company acquired by the
Company or with which the Company combines.

(nn) "Termination of Service" means the termination of the Participant's
employment with, or performance of services for, the Company and any of its
Subsidiaries or Affiliates. A Participant employed by, or performing services
for, a Subsidiary or an Affiliate will also be deemed to incur a Termination of
Service if the Subsidiary or Affiliate ceases to be such a Subsidiary or an
Affiliate, as the case may be, and the Participant does not immediately
thereafter become an employee of, or service provider for, the Company or
another Subsidiary or Affiliate. Temporary absences from employment because of
illness, vacation or leave of absence and transfers among the Company and its
Subsidiaries and Affiliates will not be considered Terminations of Service.

Section 3 — Administration

The Committee will administer the Plan, subject to the approval and ratification
of the Board of the Committee's actions. The Committee will have full power and
authority, subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to (a)
select the Employees to whom Awards may from time to time be granted hereunder;
(b) determine the type or types of Award to be granted to each Participant; (c)
determine the number of Shares to be covered by each Award granted hereunder;
(d) determine the terms and conditions, not inconsistent with the provisions of
the Plan, of any Award granted hereunder; (e) determine whether, to what extent
and under what circumstances Awards may be settled in cash, Shares or other
property or canceled or suspended; (f) determine whether, to what extent, and
under what circumstances cash, Shares, other property and other amounts payable
with respect to an Award made under the Plan will be deferred either
automatically or at the election of the Participant; (g) modify, amend or adjust
the terms and conditions of any Award, at any time or from time to time,
including but not limited to performance goals; provided, however, that the
Committee may not adjust upwards the amount payable with respect to a Qualified
Performance-Based Award or waive or alter the performance goals associated
therewith; (h) interpret and administer the Plan and any instrument or agreement
entered into under the Plan; (i) establish such rules and regulations and
appoint such agents as it will deem appropriate for the proper administration of
the Plan; and (j) make any other determination and take any other action that
the Committee deems necessary or desirable for administration of the Plan. No
amendment to the terms of an Award will have the effect of reducing the purchase
price of any Option or grant price of any Stock Appreciation Right, including
the cancellation of an Option or Stock Appreciation Right and replacement with
another Award with a lower purchase or grant price. Notwithstanding the
foregoing or anything else to the contrary in the Plan, any action or
determination by the Committee specifically affecting or relating to an Award to
a Non-Employee Director will be approved and ratified by the Board. The
Committee may act only by a majority of its members then in office. Except to
the extent prohibited by applicable law or the applicable rules of a stock
exchange, the Committee may (i) allocate all or any portion of its
responsibilities and powers to any one or more of its members and (ii) delegate
(subject to the approval and ratification of the Board) all or any part of its
responsibilities and powers to any officer of the Company selected by it,
provided that no such delegation may be made that would cause

5


--------------------------------------------------------------------------------


Awards or other transactions under the Plan to cease to be exempt from Section
16(b) of the Exchange Act or cause an Award designated as a Qualified
Performance-Based Award not to qualify for, or to cease to qualify for, the
Section 162(m) Exemption. The Committee may revoke any such allocation or
delegation at any time. Any determination made by the Committee with respect to
any Award will be made in the sole discretion of the Committee at the time of
the grant of the Award or, unless in contravention of any express term of the
Plan, at any time thereafter. All decisions made by the Committee or any
appropriately delegated officer pursuant to the provisions of the Plan will be
final and binding on all persons, including the Company, any Participant, any
shareholder and any Employee. Any authority granted to the Committee may also be
exercised by the full Board, except to the extent that the grant or exercise of
such authority would cause any Award or transaction to become subject to (or
lose an exemption under) the short-swing profit recovery provisions of Section
16(b) of the Exchange Act or cause an Award designated as a Qualified
Performance-Based Award not to qualify for, or to cease to qualify for, the
Section 162(m) Exemption. To the extent that any permitted action taken by the
Board conflicts with action taken by the Committee, the Board action will
control.

Section 4 — Shares Subject to the Plan

(a) Subject to adjustment as provided in Section 4(c), a total of 5,000,000
Shares will be authorized for issuance under the Plan. If any Shares subject to
an Award or to an award under the Company's 2000 Employee Stock Option Plan and
the 2000 Non-Executive Director Stock Option Plan (the "Pre-Existing Plans")
which are forfeited, expired, canceled or if any Award or award under the
Pre-Existing Plans based on Shares is settled for cash or otherwise is
terminated without issuance of such Shares, the Shares subject to such award
will, to the extent of such cash settlement, forfeiture or termination, again be
available for Awards under the Plan. Shares reserved for any award under the
Pre-Existing Plans that are not reserved for a specific award are available for
Awards under the Plan. In the event that any Option or other Award granted
hereunder is exercised through the tendering of Shares (either actually or by
attestation) or in the event that withholding tax liabilities arising from such
Option or other Award are satisfied by the tendering of Shares or by the
withholding of Shares by the Company, only the number of Shares issued net of
the Shares tendered or withheld will be counted for purposes of determining the
maximum number of Shares available for issuance under the Plan. In the event
that any option or award granted under the Pre-Existing Plans is exercised
through the tendering of Shares or in the event that withholding tax liabilities
arising from such options or awards are satisfied by the tendering of Shares or
the withholding of Shares by the Company, the Shares so tendered or withheld
will again be available for Awards under the Plan. Shares reacquired by the
Company on the open market using the cash proceeds received by the Company from
the exercise of Options granted under the Plan or options granted under the
Pre-Existing Plans that are exercised after the effective date of the Plan will
be available for Awards under the Plan; provided, that the number of Shares
available will not exceed the amount of (A) such cash proceeds divided by (B)
the Fair Market Value of the Shares on the date of exercise of the applicable
Options. In addition, Substitute Awards will not reduce the Shares authorized
for issuance under the Plan or authorized for grant to a Participant in any
calendar year.

(b) Any Shares issued hereunder may consist, in whole or in part, of authorized
and unissued shares, treasury shares or shares purchased in the open market or
otherwise.

(c) In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Shares or in
the event of any extraordinary dividend or other similar event, such adjustments
and other substitutions will be made to the Plan and to Awards as the Committee,
in its sole discretion, deems equitable or appropriate, including, without
limitation, such adjustments in the aggregate number, class and kind of
securities that may be delivered under the Plan, in the aggregate or to any one
Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Options, Stock Appreciation Rights or other
Awards granted under the Plan, and in the number, class and kind of securities
subject to Awards granted under the Plan (including, if the Committee deems
appropriate, the substitution of similar options to purchase the shares of, or
other

6


--------------------------------------------------------------------------------


awards denominated in the shares of, another company or the payment of cash) as
the Committee may determine to be appropriate in its sole discretion; provided,
however, that the number of Shares subject to any Award will always be a whole
number.

Section 5 — Eligibility

Any Employee or Non-Employee Director will be eligible to be selected as a
Participant; provided, however, that Incentive Stock Options will not be awarded
to Non-Employee Directors.

Section 6 — Stock Options

Options may be granted hereunder to Participants either alone or in addition to
other Awards granted under the Plan. An Award Agreement in such form will
evidence any Option granted under the Plan as the Committee may from time to
time approve. Any such Option will be subject to the following terms and
conditions and to such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee will deem desirable:

(a) Option Price.    The purchase price per Share purchasable under an Option
will be determined by the Committee in its sole discretion; provided, however,
that, except in the case of Substitute Awards or in connection with an
adjustment provided for in Section 4(c), such purchase price of an Option will
not be less than the Fair Market Value of the Share on the date of the grant,
provided, further that the Committee will have the authority to provide for a
post-grant reduction in exercise price to reflect any floating index as
specified in an Award Agreement, provided, that, unless the Committee determines
otherwise, no such provision will be included in any Award Agreement of a
Participant who the Committee determines is or may be a Covered Employee in the
year in which the Option is expected to be taxable to such Participant to the
extent that such provision would result in such Option failing to meet the
requirements of the Section 162(m) Exemption.

(b) Option Period.    The Committee in its sole discretion will fix the term of
each Option; provided that (except as specifically provided in Section 6) no
Option will be exercisable after the expiration of ten years from the date the
Option is granted.

(c) Exercisability.    Options will be exercisable at such time or times as
determined by the Committee at or subsequent to grant. Except under certain
circumstances in connection with a Participant's Termination of Service or in
the event of a Change in Control, Options will not be exercisable before the
expiration of one year from the date the Option is granted.

(d) Method of Exercise.    Subject to the other provisions of the Plan, any
Option may be exercised by the Participant in whole or in part at such time or
times, (i) by delivering written notice of exercise to the Company specifying
the number of shares of Common Stock subject to the Option to be purchased and
(ii) by making payment of the option price in such form or forms, including,
without limitation, payment by delivery of cash, delivery of Shares (either
actually or by attestation) already owned by the Participant for at least six
months (or any shorter period sufficient to avoid a charge to the Company's
earnings for financial reporting purposes) or delivery of other consideration
(including, where permitted by law and the Committee), Awards having a Fair
Market Value on the exercise date equal to the total option price, or by any
combination of cash, such Shares and other consideration as the Committee may
specify in the applicable Award Agreement. If approved by the Committee, except
to the extent prohibited by applicable law, payment in full or in part may also
be made by delivering a properly executed exercise notice to the Company,
together with a copy of irrevocable instructions to a broker to deliver promptly
to the Company the amount of sale or loan proceeds necessary to pay the option
price, and, if requested, the amount of any federal, state, local or foreign
withholding taxes. To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms. No
shares of Common Stock will be delivered until full payment therefor has been
made. Except as otherwise provided herein or in an applicable Award Agreement, a
Participant will have all of the rights of a shareholder of the Company holding
the class or series of Common Stock that is subject to such Option (including,
if applicable, the right to vote the shares and the right to receive dividends),
when the Participant has delivered written notice of exercise and has paid in
full for such shares.

7


--------------------------------------------------------------------------------


(e) Incentive Stock Options.    In accordance with rules and procedures
established by the Committee, and except as otherwise provided in Section 11,
the aggregate Fair Market Value (determined as of the time of grant) of the
Shares with respect to which Incentive Stock Options held by any Participant
which are exercisable for the first time by such Participant during any calendar
year under the Plan (and under any other employee benefit plans of the Company
or any Subsidiary) will not exceed $100,000 or, if different, the maximum
limitation in effect at the time of grant under Section 422 of the Code, or any
successor provision, and any regulations promulgated thereunder. Incentive Stock
Options will not be granted to Participants who are Non-Employee Directors or
prospective employees. The terms of any Incentive Stock Option granted hereunder
will comply in all respects with the provisions of Section 422 of the Code or
any successor provision, and any regulations promulgated thereunder.

(f) Form of Settlement.    In its sole discretion, the Committee may provide, at
the time of grant, that the Shares to be issued upon an Option's exercise will
be in the form of Restricted Stock or other similar securities, or may reserve
the right so to provide after the time of grant.

(g) Termination by Reason of Death.    Unless otherwise determined by the
Committee, if a Participant incurs a Termination of Service by reason of death,
any Option held by such Participant will vest in full and will remain
exercisable (i) in the case of a Nonstatutory Stock Option, until the first
anniversary of such Termination of Service (notwithstanding any earlier
expiration of the stated term of such Nonstatutory Stock Option) and (ii) in the
case of an Incentive Stock Option, until the earlier of (A) the first
anniversary of the date of death or (B) the expiration of the stated term of
such Incentive Stock Option.

(h) Termination by Reason of Disability.    Unless otherwise determined by the
Committee, if a Participant incurs a Termination of Service by reason of
Disability, any Option held by such Participant will vest in full and remain
exercisable until (i) in the case of a Nonstatutory Stock Option, the first
anniversary of such Termination of Service (notwithstanding any earlier
expiration of the stated term of such Nonstatutory Stock Option) and (ii) in the
case of an Incentive Stock Option, the earlier of (A) the first anniversary of
such Termination of Service or (B) the expiration of the stated term of such
Option; provided, however, that if the Participant dies within such period,
notwithstanding the expiration of such period, any unexercised Option, may
thereafter be exercised (x) in the case of a Nonstatutory Stock Option, for a
period of one year from the date of such death (notwithstanding any earlier
expiration of the stated term of such Nonstatutory Stock Option) and (y) in the
case of an Incentive Stock Option, until the earlier of (1) the first
anniversary of the date of death or (2) the expiration of the stated term of
such Incentive Stock Option. In the event of Termination of Service by reason of
Disability, if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, such
Option will thereafter be treated as a Nonstatutory Stock Option.

(i) Termination by Reason of Retirement.    Unless otherwise determined by the
Committee, if a Participant incurs a Termination of Service by reason of
Retirement, any Option held by such Participant may thereafter be exercised by
the Participant, to the extent it was exercisable at the time of such
Termination of Service, or on such accelerated basis as the Committee may
determine, until the earlier of (i) the third anniversary of such Termination of
Service or (ii) the expiration of the stated term of such Option; provided,
however, that if the Participant dies within such period, any unexercised Option
may to the extent exercisable on the date of death thereafter be exercised (A)
in the case of a Nonstatutory Stock Option, until the later of (x) the first
anniversary of the date of death (notwithstanding any earlier expiration of the
stated term of such Nonstatutory Stock Option) or (y) the third anniversary of
the Termination of Service by reason of Retirement and (B) in the case of an
Incentive Stock Option, until the earlier of (xx) the later of (1) the first
anniversary of the date of death or (2) the third anniversary of the Termination
of Service by reason of Retirement or (yy) the expiration of the stated term of
such Incentive Stock Option. In the event of Termination of Service by reason of
Retirement, if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, such
Option will thereafter be treated as a Nonstatutory Stock Option.

8


--------------------------------------------------------------------------------


(j) Other Terminations.    Unless otherwise determined by the Committee: (i) if
a Participant incurs a Termination of Service for Cause, all Options held by
such Participant will thereupon immediately terminate; (ii) if a Participant
incurs a Termination of Service due to a termination by the Company for any
reason other than death, Disability, Retirement or for Cause, any Option held by
such Participant, may, to the extent it was exercisable at the time of
Termination of Service, be exercised until the earlier of (A) 90 days from the
date of such Termination of Service or (B) the expiration of the stated term of
the Option; and (iii) if a Participant incurs a Termination of Service due to a
voluntary termination by the Participant (other than for Retirement), any Option
held by such Participant, may, to the extent it was exercisable at the time of
Termination of Service, be exercised until the earlier of (A) 30 days from the
date of such Termination of Service or (B) the expiration of the stated term of
the Option; provided, however, that if the Participant dies within either of the
exercise periods established by Sections 5(j)(ii) and 5(j)(iii), any unexercised
Option held by such Participant will, continue to be exercisable to the extent
to which it was exercisable at the time of death until (x) in the case of
Nonstatutory Stock Options, the first anniversary of the date of death
(notwithstanding any earlier expiration of the stated term of such Nonstatutory
Stock Option) or (y) in the case of Incentive Stock Options, the earlier of (A)
the first anniversary of the date of death or (B) the expiration of the stated
term of such Option.

(k) Change in Control Termination.    Unless otherwise determined by the
Committee, notwithstanding any other provision of this Plan to the contrary, in
the event a Participant incurs a Termination of Service other than for Cause
during the 24-month period following a Change in Control, any Option held by
such Participant may thereafter be exercised by the Participant, to the extent
it was exercisable at the time of such Termination of Service until the earlier
of (i) the latest of (A) the second anniversary of such date of Termination of
Service or (B) such other date as may be provided in the Plan for such
Termination of Service or as the Committee may provide in the Award Agreement or
(C) such other date as may be provided in any Individual Agreement, or (ii) the
expiration of the stated term of such Option; provided, however, that if the
Participant dies within such period, notwithstanding the expiration of such
period, any unexercised Option may to the extent exercisable on the date of
death thereafter be exercised (x) in the case of a Nonstatutory Stock Option,
until the later of (i) the end of such exercise period or (ii) the first
anniversary of the date of death (notwithstanding any earlier expiration of the
stated term of such Nonstatutory Stock Option) or (y) in the case of an
Incentive Stock Option, until the earlier of (i) the later of (A) the end of
such exercise period or (B) the first anniversary of the date of death or (ii)
the expiration of the stated term of such Incentive Stock Option. If an
Incentive Stock Option is exercised after the expiration of the post-termination
exercise periods that apply for purposes of Section 422 of the Code, such Option
will thereafter be treated as a Nonstatutory Stock Option.

Section 7 — Stock Appreciation Rights

Stock Appreciation Rights may be granted hereunder to Participants either alone
or in addition to other Awards granted under the Plan and may, but need not,
relate to a specific Option granted under Section 6. The provisions of Stock
Appreciation Rights need not be the same with respect to each recipient. Any
Stock Appreciation Right related to a Nonstatutory Stock Option may be granted
at the same time such Option is granted or at any time thereafter before
exercise or expiration of such Option. Any Stock Appreciation Right related to
an Incentive Stock Option must be granted at the same time such Option is
granted. In the case of any Stock Appreciation Right related to any Option, the
Stock Appreciation Right or applicable portion thereof will terminate and no
longer be exercisable upon the termination or exercise of the related Option,
except that a Stock Appreciation Right granted with respect to less than the
full number of Shares covered by a related Option will not be reduced until the
exercise or termination of the related Option exceeds the number of Shares not
covered by the Stock Appreciation Right. Any Option related to any Stock
Appreciation Right will no longer be exercisable to the extent the related Stock
Appreciation Right has been exercised. The Committee may impose such conditions
or restrictions on the exercise of any Stock Appreciation Right, as it will deem
appropriate; provided that a Stock Appreciation Right will not have a term of
greater than ten years.

9


--------------------------------------------------------------------------------


Section 8 — Restricted Stock

(a) Administration.    Shares of Restricted Stock may be awarded either alone or
in addition to other Awards granted under the Plan. The Committee will determine
the Employees and Non-Employee Directors to whom and the time or times at which
grants of Restricted Stock will be awarded, the number of shares to be awarded
to any Employee or Non-Employee Director, the conditions for vesting, the time
or times within which such Awards may be subject to forfeiture and any other
terms and conditions of the Awards, in addition to those contained in Section
14(f).

(b) Issuance.    A Restricted Stock Award will be subject to restrictions
imposed by the Committee during a period of time specified by the Committee (the
"Restriction Period"). Restricted Stock Awards may be issued hereunder to
Participants, for no cash consideration or for such minimum consideration as may
be required by applicable law, either alone or in addition to other Awards
granted under the Plan. The provisions of Restricted Stock Awards need not be
the same with respect to each recipient. Except for certain situations specified
by the Committee (and as provided in Section 11(a)(ii)), Restricted Stock Awards
will be subject to restrictions for a minimum of two years from date of grant.

(c) Registration.    Any Restricted Stock issued hereunder may be evidenced in
such manner, as the Committee, in its sole discretion, will deem appropriate,
including, without limitation, book entry registration or issuance of a stock
certificate or certificates. In the event any stock certificates are issued in
respect of shares of Restricted Stock awarded under the Plan, such certificates
will be registered in the name of the Participant and will bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award.

(d) Forfeiture.    Except as otherwise determined by the Committee at the time
of grant or thereafter, upon Termination of Service for any reason during the
Restriction Period, all Shares of Restricted Stock still subject to restriction
will be forfeited by the Participant and reacquired by the Company and the
Company will cancel any book entry registrations. Unrestricted Shares, evidenced
in such manner as the Committee will deem appropriate, will be issued to the
Participant promptly after expiration of the period of forfeiture, as determined
or modified by the Committee.

Section 9 — Performance Awards

Performance Awards may be issued hereunder to Participants, for no cash
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under the Plan. The
performance criteria to be achieved during any Performance Period and the length
of the Performance Period will be determined by the Committee upon the grant of
each Performance Award; provided, however, that a Performance Period may not be
shorter than 12 months or longer than five years. Except as provided in Section
11 or as otherwise specified by the Committee, Performance Awards will be
distributed only after the end of the relevant Performance Period. Performance
Awards may be paid in cash, Shares, other property, or any combination thereof,
in the sole discretion of the Committee at the time of payment. The performance
levels to be achieved for each Performance Period and the amount of the Award to
be distributed will be conclusively determined by the Committee. Performance
Awards may be paid in a lump sum or in installments following the close of the
Performance Period or, in accordance with procedures established by the
Committee, on a deferred basis.

Section 10 — Other Stock Unit Awards

(a) Administration.    Other Awards of Shares and other Awards that are valued
in whole or in part by reference to, or are otherwise based on, Shares or other
property ("Other Stock Unit Awards") may be granted hereunder to Participants,
either alone or in addition to other Awards granted under the Plan, and such
Other Stock Unit Awards will also be available as a form of payment in the
settlement of other Awards granted under the Plan. Other Stock Unit Awards may
be paid in Shares, cash or any other form of property, as the Committee will
determine. Subject to the provisions of the Plan, the Committee will have sole
and complete authority to determine the

10


--------------------------------------------------------------------------------


Employees and Non-Employee Directors to whom and the time or times at which such
Awards will be made, the number of Shares to be granted pursuant to such Awards,
and all other conditions of the Awards. The provisions of Other Stock Unit
Awards need not be the same with respect to each recipient. Unless Other Stock
Unit Awards are made in lieu of cash compensation, they will be subject to
performance and/or vesting restrictions similar to those identified in Section 8
or 9.

(b) Terms and Conditions.    Shares (including securities convertible into
Shares) subject to Awards granted under this Section 10 may be issued for no
cash consideration or for such minimum consideration as may be required by
applicable law. Shares (including securities convertible into Shares) purchased
pursuant to a purchase right awarded under this Section 10 will be purchased for
such consideration as the Committee will determine in its sole discretion,
which, except in the case of Substitute Awards, will not be less than the Fair
Market Value of such Shares or other securities as of the date such purchase
right is awarded.

Section 11 — Termination and Change in Control Provisions

(a) Impact of Event.    Notwithstanding any other provision of the Plan to the
contrary, unless the Committee will determine otherwise at the time of grant
with respect to a particular Award, in the event of a Termination of Service for
any reason other than for Cause or a Termination of Service because of a Change
in Control under Section 2 (f)(ii) or 2 (f)(iii):

(i) any Options and Stock Appreciation Rights outstanding as of the date such
Change in Control occurs, and which are not then exercisable and vested, will
become fully exercisable and vested;

(ii) the restrictions and deferral limitations applicable to any Restricted
Stock outstanding as of the date such Change in Control occurs will lapse, and
such Restricted Stock will become free of all restrictions and limitations and
become fully vested and transferable;

(iii) all Performance Awards outstanding as of the date such Change in Control
occurs will be considered to be earned and payable in full, or at such other
level as may be specified in the applicable Award agreement between the
Participant and the Company, and any deferral or other restriction will lapse
and such Performance Awards will be immediately settled or distributed; and

(iv) the restrictions and deferral limitations and other conditions applicable
to any Other Stock Unit Awards or any other Awards outstanding as of the date
such Change in Control occurs will lapse, and such Other Stock Unit Awards or
such other Awards will become free of all restrictions, limitations or
conditions and become fully vested and transferable.

(b) Termination of Service Cash-Out.    Notwithstanding any other provision of
the Plan, during the 60-day period from and after a qualifying Termination of
Service (the "Exercise Period"), if the Committee will determine at, or at any
time after, the time of grant, a Participant holding an Option or Stock
Appreciation Right will have the right, whether or not the Option or Stock
Appreciation Right is fully exercisable and in lieu of the payment of the
purchase price for the Shares being purchased under the Option or Stock
Appreciation Right and by giving notices to the Company, to elect (within the
Exercise Period) to surrender all or part of the Option or Stock Appreciation
Right to the Company and to receive cash, within 90 days of such notice, in an
amount equal to the amount by which the Change in Control Price per Share on the
date of such election will exceed the purchase price per Share under the Option
or Stock Appreciation Right (the "spread") multiplied by the number of Shares
granted under the Option or Stock Appreciation Right as to which the right
granted under this Section 11(b) will have been exercised.

Section 12 — Code Section 162(m) Provisions

(a) Notwithstanding any other provision of the Plan, if the Committee determines
at the time Restricted Stock, a Performance Award or an Other Stock Unit Award
is granted to a Participant who is, or is likely to be as of the end of the tax
year in which the Company would claim a tax deduction in connection with such
Award, a Covered Employee, then the Committee may provide that this Section 12
is applicable to such Award.

11


--------------------------------------------------------------------------------


(b) If Restricted Stock, a Performance Award or an Other Stock Unit Award is
subject to this Section 12, then, in addition to any other restrictions imposed
on such Awards, the grant, the lapsing of restrictions thereon and/or the
distribution of cash, Shares or other property pursuant thereto, as applicable,
will be subject to the achievement of one or more objective performance goals
established by the Committee, which will be based on the attainment of specified
levels of one or any combination of the following: net cash provided by
operating activities, earnings per share from continuing operations, operating
income, revenues, operating margins, return on operating assets, return on
equity, economic value added, stock price appreciation, total shareholder
return, cost control, strategic initiatives, market share, net income, or return
on invested capital of the Company or the Affiliate or division of the Company
for or within which the Participant is primarily employed. Such performance
goals also may be based on the achievement of specified levels of Company
performance (or performance of an applicable Affiliate or division of the
Company) under one or more of the measures described above relative to the
performance of other corporations. Such performance goals will be set by the
Committee within the time period prescribed by, and will otherwise comply with
the requirements of, Section 162(m) of the Code, or any successor provision
thereto, and the regulations thereunder.

(c) Notwithstanding any provision of the Plan other than Section 11, with
respect to any Restricted Stock, Performance Award or Other Stock Unit Award
that is subject to this Section 12, the Committee may adjust downwards, but not
upwards, the number of such Awards to be granted to such Participant and/or the
amount payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance goals except in the case of a
Termination of Service due to the death or disability of the Participant or due
to a Termination of Service by the Company (or the Participant's employer)
without Cause or a Termination of Service by the Participant for Good Cause.

(d) The Committee will have the power to impose such other restrictions on
Awards subject to this Section 12 as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements of the Section 162(m)
Exemption.

(e) Notwithstanding any provision of the Plan other than Section 4(c), no
Participant may be granted Options or Stock Appreciation Rights during any
three-year period with respect to more than 1,000,000 (one million) shares, or
Restricted Stock or Performance Awards subject to this Section 12 that are
denominated in Shares, in any three-year period with respect to more than
1,000,000 (one million) Shares, and the maximum dollar value payable with
respect to Performance Units and/or Other Stock Unit Awards that are valued with
reference to property other than Shares and granted to any Participant in any
three-year period is $3,000,000.

Section 13 — Amendments and Termination

The Board may amend, alter, suspend, discontinue or terminate the Plan or any
portion thereof at any time; provided, however, that no such amendment,
alteration, suspension, discontinuation or termination (collectively, a
"change") (a) will be made without shareholder approval if such approval is
necessary to qualify for or comply with any tax or regulatory requirement for
which or with which the Board deems it necessary or desirable to qualify or
comply or (b) except as required by applicable law or stock exchange or
accounting rules, will be made without the consent of the affected Participant,
if such action would impair the rights of such Participant under any outstanding
Award or (c) will cause a Qualified Performance-Based Award to cease to qualify
for the Section 162(m) Exemption. Notwithstanding anything to the contrary
herein, the Committee or Board may amend or alter the Plan in such manner as may
be necessary so as to have the Plan conform to local rules and regulations in
any jurisdiction outside the United States. Notwithstanding the foregoing, any
adjustments made pursuant to Section 4(c) will not be subject to these
restrictions. Shareholder approval of changes to this Plan will be required to
the extent such approval is required by law or agreement, or if such change
would: (i) expand the classes of persons to whom Awards may be made under this
Plan; (ii) increase the number of shares of Common Stock authorized for grant
under this Plan; (iii) increase the number of Shares which may be granted under
Awards to any one Participant under this Plan; (iv) increase the number of
Shares available for Awards other than Options and

12


--------------------------------------------------------------------------------


Stock Appreciation Rights; (v) allow the creation of additional types of Awards;
(vi) decrease performance award criteria except to the extent permitted under
Section 12(e); or (vii) change any of the provisions of this sentence of Section
13.

Section 14 — General Provisions

(a) No Award, and no Shares subject to Awards described in Section 10 that have
not been issued or as to which any applicable restriction, performance or
deferral period has not lapsed, may be sold, assigned, transferred, pledged or
otherwise encumbered, except by will or by the laws of descent and distribution;
provided, however, that, if so determined by the Committee, a Participant may,
in the manner established by the Committee, designate a beneficiary to exercise
the rights of the Participant with respect to any Award upon the death of the
Participant. Each Award will be exercisable, during the Participant's lifetime,
only by the Participant or, if permissible under applicable law, by the
Participant's guardian or legal representative. Notwithstanding the foregoing,
and subject to Section 422 of the Code, the Committee, in its sole discretion,
may permit a Participant to assign or transfer an Award (i) by will or by the
laws of descent and distribution; or (ii) in the case of a Nonstatutory Stock
Option, unless otherwise determined by the Committee, to such Employee's or
Non-Employee Director's children or family members, whether directly or
indirectly or by means of a trust or partnership or otherwise. For purposes of
this Plan, unless otherwise determined by the Committee, "family member" will
have the meaning given to such term in General Instructions A.1 (a)(5) to Form
S-8 under the Securities Act of 1933 as amended, or any successor thereto;
provided, however, that an Award so assigned or transferred will be subject to
all the terms and conditions of the Plan and the instrument evidencing the
Award; provided, further, that Termination of Service will continue to refer to
the Termination of Service of the original Participant.

(b) No Employee or Participant will have any claim to be granted any Award under
the Plan, and there is no obligation for uniformity of treatment of Employees or
Participants under the Plan.

(c) The prospective recipient of any Award under the Plan will not, with respect
to such Award, be deemed to have become a Participant, or to have any rights
with respect to such Award, until and unless such recipient will have executed
an agreement or other instrument evidencing the Award and delivered a copy
thereof to the Company, or taken such other similar action as is determined and
communicated in writing by the Committee, and otherwise complied with the then
applicable terms and conditions.

(d) Nothing in the Plan or any Award granted under the Plan will be deemed to
constitute an employment or service contract or confer or be deemed to confer on
any Participant any right to continue in the employ or service of, or to
continue any other relationship with, the Company or any Affiliate or limit in
any way the right of the Company or any Affiliate to terminate a Participant's
employment or service or other relationship at any time, with or without Cause.

(e) Except as provided in Section 12, the Committee will be authorized to make
adjustments in performance award criteria or in the terms and conditions of
other Awards in recognition of unusual or nonrecurring events affecting the
Company or its financial statements or changes in applicable laws, regulations
or accounting principles. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it will deem desirable to carry it into effect. In the event
that the Company will assume outstanding employee benefit awards or the right or
obligation to make future such awards in connection with the acquisition of or
combination with another corporation or business entity, the Committee may, in
its discretion, make such adjustments in the terms of Awards under the Plan as
it will deem appropriate.

(f) The Committee will have full power and authority to determine whether, to
what extent and under what circumstances any Award will be canceled or
suspended. In addition, all outstanding Awards to any Participant may, as
determined by the Committee in its sole discretion in any applicable Award
Agreement be canceled if the Participant, without the consent of the Company,
while employed by the Company or after a Termination of Service, establishes a
relationship with a competitor of the Company or engages in activity that is in
conflict with or adverse to the interest of the Company or any of its
Affiliates, as determined by the Committee. Furthermore, the Committee

13


--------------------------------------------------------------------------------


may determine that an Award agreement require that, under the circumstances
described above calling for cancellation of an Award, the Participant will also
be required to remit to the Company, with respect to any Option exercised by the
Participant on or after the date which is six months prior to the date that the
Participant establishes a competitive relationship or engages in competing
activity as foresaid an amount in cash or a certified or bank check equal to
100% of the excess of (A) the fair market value per share of the Company's
Common Stock on the date of exercise, multiplied by the number of shares with
respect to which the Option is exercised; over (B) the aggregate option price
for such number of shares. Any provisions implemented pursuant to this Section
14(f) will be inapplicable following a Change in Control.

(g) All certificates for Shares delivered under the Plan pursuant to any Award
will be subject to such stock-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Shares are then listed, and any applicable federal or state securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.

(h) No Award granted hereunder will be construed as an offer to sell securities
of the Company, and no such offer will be outstanding, unless and until the
Committee in its sole discretion has determined that any such offer, if made,
would comply with all applicable requirements of the U.S. federal securities
laws and any other laws to which such offer, if made, would be subject. The
Committee may require each person purchasing or receiving shares pursuant to an
Award to represent to and agree with the Company in writing that such person is
acquiring the shares without a view to the distribution thereof. The
certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer. Notwithstanding any other
provision of the Plan or agreements made pursuant thereto, the Company will not
be required to issue or deliver any certificate or certificates for shares of
Common Stock under the Plan prior to fulfillment of all of the following
conditions: (i) listing or approval for listing upon notice of issuance, of such
shares on the NASDAQ Exchange or such other securities exchange as may at the
time be the principal market for the Common Stock; (ii) any registration or
other qualification of such shares of the Company under any state or federal law
or regulation, or the maintaining in effect of any such registration or other
qualification which the Committee will, in its absolute discretion upon the
advice of counsel, deem necessary or advisable; and (iii) obtaining any other
consent, approval, or permit from any state or federal governmental agency which
the Committee will, in its absolute discretion after receiving the advice of
counsel, determine to be necessary or advisable.

(i) The Committee will be authorized to establish procedures pursuant to which
the payment of any Award may be deferred. Subject to the provisions of the Plan
and any Award Agreement, the recipient of an Award (including, without
limitation, any deferred Award) may, if so determined by the Committee, be
entitled to receive, currently or on a deferred or restricted (based on vesting)
basis, cash dividends, or cash payments in amounts equivalent to cash dividends
on Shares ("dividend equivalents") with respect to the number of Shares covered
by the Award, as determined by the Committee, in its sole discretion, and the
Committee may provide that such amounts (if any) will be deemed to have been
reinvested in additional Shares or otherwise reinvested.

(j) Except as otherwise required in any applicable Award Agreement or by the
terms of the Plan, recipients of Awards under the Plan will not be required to
make any payment or provide consideration other than the rendering of services.

(k) The Company will be authorized to withhold from any Award granted or payment
due under the Plan the amount of withholding taxes due in respect of an Award or
payment hereunder and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
The Committee will be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
delivery of or transfer of Shares to the Company (up to the employer's minimum
required tax withholding rate to the extent the Participant has owned the
surrendered shares for less than six months if such a limitation is necessary to
avoid a charge to the Company for financial reporting purposes), or by directing
the

14


--------------------------------------------------------------------------------


Company to retain Shares (up to the employer's minimum required tax withholding
rate) otherwise deliverable in connection with the Award.

(l) Nothing contained in the Plan will prevent the Board from adopting other or
additional compensation arrangements, subject to shareholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.

(m) The validity, construction and effect of the Plan and any rules and
regulations relating to the Plan will be determined in accordance with the laws
of the State of New York and applicable federal law.

(n) If any provision of the Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision will be
construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it will be stricken and the
remainder of the Plan will remain in full force and effect.

(o) Awards may be granted to Participants who are foreign nationals or employed
outside the United States, or both, on such terms and conditions different from
those applicable to Awards to Employees employed in the United States as may, in
the judgment of the Committee, be necessary or desirable in order to recognize
differences in currency, local law or tax policy. The Committee also may impose
conditions on the exercise or vesting of Awards in order to minimize the
Company's obligation with respect to tax equalization for Employees on
assignments outside their home country.

Section 15 — Effective Date of Plan

The Plan will be effective as of the date that the Plan is approved by the
shareholders of the Company (the "Effective Date").

Section 16 — Term of Plan

The Plan will terminate on the tenth anniversary of the Effective Date unless
sooner terminated by the Board pursuant to Section 13; provided, however, that
(a) no Incentive Stock Options may be granted more than ten years after the
later of (i) the adoption of the Plan by the Board and (ii) the adoption by the
Board of any amendment to the Plan that constitutes the adoption of a new plan
for purposes of Section 422 of the Code. Notwithstanding the foregoing, the Plan
provisions applicable to outstanding Awards will continue after the Plan
termination date until the last of such Awards have been paid out or have
expired by their own terms.

15


--------------------------------------------------------------------------------
